Case 3:19-cv-01302-JPG-GCS Document1 Filed 11/26/19 Page1lof7 Page ID#1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ILLINOIS
SOUTHERN DIVISION

PRAIRIE FARMS DAIRY, INC.,
Plaintiff,

vs. Case No.

CHAUFFEURS, TEAMSTERS,

WAREHOUSEMEN AND HELPERS
LOCAL UNION 525,

and

CENTRAL CONFERENCE OF
TEAMSTERS,

Nee ee NO ee ee ee” ee ee ee ee ee

Defendants.
Complaint to Vacate Labor Arbitration Award

Plaintiff Prairie Farms Dairy, Inc. seeks an order vacating a labor arbitration

award pursuant to the Labor Management Relations Act by stating:
Introduction

This case involves a discharge arbitration between Plaintiff Prairie Farms
Dairy, Inc. and the Defendant Unions. Former Employee Terry Laney (“Grievant”)
was discharged for insubordination and for threatening a supervisor that he would
“whip his ass.” Grievant was discharged after he threatened his supervisor. He then
filed a grievance, which was arbitrated earlier this year.

The issue submitted to the Arbitrator was “whether Prairie Farms had just

cause to discharge an employee and if not, what is the appropriate remedy.”
Case 3:19-cv-01302-JPG-GCS Document1 Filed 11/26/19 Page 2of7 Page ID #2

The Arbitrator held that the Grievant's conduct was serious just cause for his
discharge. However, instead of upholding the discharge as the Parties’ collective
bargaining agreement required, he instead elected to reinstate the Grievant without
backpay. In so doing, the Arbitrator exceeded the scope of his authority under the
collective bargaining agreement, which does not give the Arbitrator authority to
mitigate a discharge if serious just cause for discharge exists.

As a result, this Court should issue an Order vacating the portion of the
Arbitration Award reinstating the Grievant.

Parties

1, Plaintiff Prairie Farms Dairy, Inc. (“Prairie Farms”) is an Illinois
corporation with its principal place of business located in Edwardsville, Illinois.

2. Defendant Chauffeurs, Teamsters, Warehousemen and Helpers Local
Union 525 (“Teamsters Local 525”) is a labor organization with an office located in
Alton, Illinois.

3. Defendant Central Conference of Teamsters (“Central Conference”) is a
labor organization with an office located in Champaign, Illinois.

A. Teamsters Local 525 and Central Conference (collectively “Defendants”)
are the bargaining representative of certain employees of Plaintiff, including the

Grievant.
Case 3:19-cv-01302-JPG-GCS Document1 Filed 11/26/19 Page 3of7 Page ID#3

Jurisdiction and Venue

5. This Court has personal jurisdiction over Defendants as they reside
within the State of Illinois and their officers and agents represent or act for their
members in this District pursuant to 29 U.S.C. § 185(c).

6. This Court has subject matter jurisdiction over the claims asserted in
this action pursuant to 28 U.S.C. § 13831 because Plaintiff's claim against
Defendants arises pursuant to the Labor Management Relations Act, 29 U.S.C, §§
141-197 (Westlaw 2019) (“LMRA”)

7. Venue is proper in this Court pursuant to 29 U.S.C. § 185(a) because
Defendants or their agents may be found within the Southern District of Illinois
and the Arbitration Award being challenged was issued following a hearing within
this Court’s geographic jurisdiction.

Factual Background

8. Prairie Farms was party to a collective bargaining agreement known
as the Master Dairy Agreement (“MDA”) with Defendants that was in effect from
May 1, 2014 through April 30, 2019. A true and accurate copy of the Master Dairy
Agreement is attached as Exhibit A. |

9. Prairie Farms was also party to a collective bargaining agreement
known as the Local Addendum with Teamsters Local 525 that was in effect from
August 1, 2015 through July 31, 2019. A true and accurate copy of the Local

Addendum is attached as ArArbit B.
Case 3:19-cv-01302-JPG-GCS Document1 Filed 11/26/19 Page 4of7 Page ID #4

10. Defendants are labor organizations representing a number of Prairie
Farms’ employees in Granite City, Ilhnois.

11. On April 4, 2018, the Grievant was late returning from his scheduled
break.

12. One of the Grievant's supervisors realized that the break had gone on
too long and stopped in the breakroom to attempt to verbally counsel Grievant
regarding the breaktime policy.

13. The Grievant admitted that he took a longer break than allowed and
then he invited his supervisor to write him up regarding the infraction before he
turned his back on his supervisor and walked away.

14. When his supervisor caught up with the Grievant to continue their
conversation, the Grievant threatened him with physical violence.

15. After getting in the supervisor’s face, the Grievant told him that the
supervisor was “soft,” threatened to “whip his ass” and insisted that he “didn't give
a damn about [the supervisors’] red shirts” (a reference to the red shirts worn by
supervisors).

16. The Company’s written work rules state that an employee can be
terminated without warning for “liJnsubordination, including disobedience, or
refusal to carry out assignments or instructions” and for “[t]hreatening,
intimidating, interfering with, or using abusive language towards others.”

17. The MDA states that the Company can immediately discharge an

employee without warning for “serious just cause.”
Case 3:19-cv-01302-JPG-GCS Document1 Filed 11/26/19 Page5of7 Page ID#5

18. The Grievant was discharged on April 10, 2018 for serious just cause.

19. The Grievant protested his discharge and filed a written grievance.

20. Pursuant to the terms of the MDA, this grievance was submitted to
arbitration.

21. The parties selected Arbitrator Robert A. Gray to resolve the following
issues: (1) was the grievant discharged for serious just cause; and, if not (2) what is
the appropriate remedy.

22. On January 28, 2019, an arbitration hearing was held by Arbitrator
Gray.

23. On August 30, 2019, Arbitrator Grey rendered his Award, a true and
accurate copy of which is attached as ExArbit C.

24. In his Award, Arbitrator Grey held that the Company had serious just
cause to discharge the Grievant.

25. Despite this unambiguous finding, Arbitrator Grey then exceeded his
authority under the terms of the MDA and ordered that the Grievant be reinstated
without back pay.

26. Arbitrator Gray exceeded his authority under the Contracts and the
issues submitted to him because he had no authority to order reinstatement after
he determined the Company had serious just cause to discharge the Grievant.

27. Arbitrator Gray’s award should be vacated as a result.
Case 3:19-cv-01302-JPG-GCS Document1 Filed 11/26/19 Page 6of7 Page ID #6

Count I
Request to Vacate Arbitrator Grey's Award Pursuant to LMRA

28. Prairie Farms incorporates the allegations of all preceding paragraphs
as its allegations in support of Count I against Defendants.

29. Section 301 of the Labor Management Relations Act permits courts to
vacate arbitration awards where those awards do not draw their essence from the
collective bargaining agreement (such as when the arbitrator acts beyond the scope
of the arbitrator’s contractual authority). See, e.g., U.S. Soccer Fed., Inc. v. U.S.
Nat] Soccer Team Players Assoc., 838 F.3d 826, 831-32 (7 Cir. 2016).

30. In this case, Arbitrator Grey acted in excess of his authority by
reinstating the Grievant after he determined that the Company had serious Just
cause to discharge the Grievant. Northern States Power Co., Minnesota v. IBT,
Local 160, 711 F.3d 900, 902 (8 Cir. 2013); Concourse Association v. Fishman, 399
F.3d 524, 526 (24 Cir. 2005).

31. The Master Dairy Agreement allows the Company to discharge an
employee without warning if it determines that there is serious just cause.

32. The Master Dairy Agreement does not permit an arbitrator to
determine that serious just cause exists, but nonetheless overturn the discharge.

33. The Parties’ submitted issues likewise did not allow the Arbitrator to
reinstate the Grievant following a finding of just cause. HxAibit C.

WHEREFORE, Plaintiff respectfully requests this Court’s entry ofa

judgment and decree vacating the award of Arbitrator Grey to the extent that it
Case 3:19-cv-01302-JPG-GCS Document1 Filed 11/26/19 Page 7of7 Page ID#7

orders Prairie Farms to reinstate Grievant and for such other relief as the Court

deems just and appropriate.

Respectfully submitted,
HESSE MARTONEH, P.C.

/s/ Matthew B. Robinson

Andrew J. Martone, #6203524
Matthew B. Robinson, #6283854
530 Maryville Centre Drive, Ste. 250
St. Louis, MO 63141

(314) 862-0300 — Telephone

(314) 862-7010 — Facsimile
andymartone@hessemartone.com
mattrobinson@hessemartone.com

 

Attorneys for Defendant
Prairie Farms Dairy, Inc.
